Citation Nr: 0430507	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1969 until 
May 1971.

For the reasons discussed below, the matter on appeal is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the veteran at such time as 
further action is required.


REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
as to the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) based on allegations of 
personal assault.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran claims service connection for PTSD, primarily 
based on assertions of personal assault during service.  
Specifically, the veteran maintains that he was sexually and 
physically assaulted by two men in a bathroom during basic 
training at Fort Polk, Louisiana, as a result of which he was 
so distraught that he attempted to cut his wrists.  This case 
must be remanded because VA had failed to provide adequate 
notice regarding the evidence necessary to substantiate a 
claim based on personal assault under the provisions of 38 
C.F.R. § 3.304(f)(3) (2004).  In this regard, the Board notes 
that the applicable regulatory provisions of 38 C.F.R. § 
3.304(f)(3) (2004) were included in the August 2003 Statement 
of the Case.  However, VA did not take steps to advise the 
veteran of these provisions or permit him to provide 
additional evidence as described under those provisions prior 
to denying his claim.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).  If a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

In addition, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of the VA Adjudication 
Manual, M21-1, specifically address the types of 
documentation that may be used to corroborate the occurrence 
of a stressor where the alleged stressor event is physical or 
sexual assault.  See Cohen, 10 Vet. App. at 128; M21-1, Part 
III, Change 49 (Feb. 1996) par. 5.14c; see also YR v. West, 
11 Vet. App. 393, 399 (1998).

The law provides that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).

In this case, evidentiary development of the veteran's 
alleged stressors was not undertaken as required under 38 
C.F.R. § 3.304(f)(3).  The Board believes that such 
development includes re-examination of the veteran, in light 
of his contentions of personal assault.

A review of the record also reflects that additional evidence 
is outstanding which should be associated with the claims 
folder prior to adjudication.  This evidence includes current 
VA medical evidence as well as records from the Social 
Security Administration.  

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, this case is 
REMANDED to the RO for the following:

1.  The RO should obtain all records of 
VA psychiatric treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file, 
including all records from the VA 
facilities in Little Rock and El Dorado, 
Arkansas from October 2002 to the 
present.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the decision which was made 
granting the veteran Social Security 
disability benefits as well as the 
medical records relied upon in making 
that decision.

3.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO should 
send the veteran an appropriate stressor 
development letter, as he should be 
requested to specifically identify, with 
names and dates, his alleged stressors.  
The veteran should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records or by 
evidence of behavior changes, as 
explained in 38 C.F.R. § 3.304(f)(3) 
(2004).  Specific examples of alternative 
sources of evidence listed in section 
3.304(f)(3) must be included in the 
notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

4.  Upon receipt of the veteran's 
response to the additional evidentiary 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for a psychiatric 
disorder due to personal assault.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was assaulted 
by a fellow serviceman or servicemen 
during active service. (Inasmuch as the 
veteran's PTSD claim is based on 
allegations of personal assault, the 
provisions of 38 C.F.R. § 3.304(f) 
provide that evidence from sources other 
than the veteran's service medical 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of a stressor.)  A statement of 
the RO's determination should be placed 
into the claims file.

5.  After the aforementioned development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
corroborated stressor (reported by the 
veteran as personal assault during 
service) can be made, under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that corroborated stressor.  
As well, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder was incurred in or 
aggravated during service, became 
manifest within a year of discharge from 
service, or is otherwise related to 
service.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

6.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed. 
After undertaking any additional 
development if necessary, the RO should 
re-adjudicate the issue of entitlement to 
service connection for PTSD claimed as 
due to personal assault. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


